ADVISORY ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
The Examiner acknowledges the amendment of claim 15, which incorporates the subject matter (thickness of the non-polymeric coating) of currently cancelled claim 34. Additionally, Applicant’s claim 15 has been amended as follows: the previously claimed “second layer comprising being non-polymeric coating and comprising metal” (previously considered claims 15 & 30) has been amended to say a “metallizing coating comprising a non-polymeric coating applied onto a surface of the first layer.” The amendments of dependent claims 22 – 23, 27 – 28, & 30 are minor changes made to be consistent with the new claim language of claim 15.
Applicant’s amendments to the claims filed 5/19/2021 were previously considered and discussed in a prior office action and/or taught by the previously cited prior art without additional search needed. As such, consideration of Applicant’s claim amendments filed 5/19/2021 was conducted by the Examiner within the required two-hour time-frame and an interview summary has been appended to this document in accordance with After-Final Consideration Pilot Program 2.0 guidelines. The Response to Arguments below includes a discussion of how the new amendments to the claims would be rejected under the previously cited prior art.

Response to Arguments
Applicant argues, “To advance prosecution of this application, claim 15 is revised to further define the second layer so that it cannot be considered to be the same as the metal sheet of Nierderst” (Remarks, Pg. 6).
Applicant argues, “In Nierderst, the metal sheet cannot be reasonably interpreted as a metallized coating on the metal-flake containing film of Nierderst. In construct to the invention, wherein the ground material-derived first layer has a metallized coating thereon, Nierdest teaches the opposite, i.e., the metal flake-containing film or first layer is coated onto the metal sheet or second layer. More particularly, in paragraphs [0092 – 0095], Nierderst describes the way the film is applied to the metal sheet, either the film/adhesive is applied to the metal sheet, the adhesive is applied to the sheet and then the film is applied to the sheet, or the film is applied to a metal sheet having the adhesive extruded thereon. In Nierderst, the first layer or film is applied to the metal sheet or second layer, whereas claim 15 defines a metallizing coating (second layer) applied to the first layer or film. Therefore, it cannot be reasonably said that the metal sheet of Nierderst is the same as the sub-micrometric metallized coating on the first layer of claim 15 and the rejection cannot be maintained for this reason” (Remarks, Pgs. 7 – 8).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, Applicant’s specification has support for a “metallized coating” not “metallizing coating.” The term “metallized” suggests a finished product in which the act of created the coating occurred in the past-tense while “metallizing” is a ing” in a final product claim. It is assumed this is a typographical error and “metallized” was intended.
Second, Applicant argues method of manufacturing, but does not demonstrate how the final structure of the cured metallized coating of the claims that differs from the metal sheet taught by the Nierderst et al. Therefore, the examiner takes the position the amended claim limitation of a “metallizing coating” is a product-by-process limitation.
Claim 15 defines the product by how the product was made.  Thus, claims 15 – 23, 25 – 28, 30 – 31 are product-by-process claims.  For purposes of examination, product-by-process claims are not limited to the manipulation of the recited steps, only the structure implied by the steps.  See MPEP 2113.  In the present case, the recited steps imply a solid layer structure composed of metal.  The reference suggests such a product.
Examiner refers applicant to MPEP § 2113 [R - 1] regarding product-by-process claims.  “The patentability of a product does not depend on its method or production.  If the product in the product-by-process claim is the same as or obvious from a product or the prior art, the claim is unpatentable even though the prior product was made by a different process."  In re Thorpe, 777, F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citation omitted)
Once the examiner provides a rationale tending to show that the claimed product appears to be same or similar to that of the prior art, although produced by a different process, the burden shifts to the applicant to come forward with evidence establishing In re Marosi, 710 F.2d 798, 802, 218, USPQ 289, 292 (Fed. Cir. 1983).

Applicant argues, “Applicant also regards the previously-made argument regarding new claim 34, that is now part of claim 15. That is, and regardless of any technical overlap between the thicknesses of the film and metal sheet, there is absolutely no reason that one of skill in the art would make the metal sheet sub-micrometric in the context of Nierderst. The position taken by the Examiner is only based on a reasoning to make a rejection of claim 15 rather than reasoning based on the objective teachings of Nierderst.
“Applicant also incorporates the previous argument that even with the technical overlap between the thicknesses of the film and metal sheet in Nierderst, there is still no basis of support the conclusion that it would be obvious to make the metal sheet thinner than the film coated thereon” (Remarks, Pgs. 8 – 9).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed in the final rejection of February 19, 2021, Nierderst et al. teach the metal sheets have a thickness of 10 – 500 µm (paragraph [0091]). 
However, with regard to metal sheet of sub-micron thickness, absent a showing of criticality with respect to thickness (a result effective variable), it would have been obvious to a person of ordinary skill in the art at the time of the invention to adjust the thickness through routine experimentation in order to achieve the needs of the desired type of food packaging container. It has been held that discovering an optimum value of In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
Second, with regard to the relative thicknesses of each layer, an explicit teaching of one layer thicker than another does not need to be explicitly taught by the reference where the reference explicitly teaches the acceptable thickness ranges for each layer. A reference is considered for all that it teaches, and is not limited to the most preferred embodiment.

Applicant argues, “…the Examiner cites Beresniewicz for the teaching of a polymer film that includes a metal flake…Applicant submits that the rejection is in error as Beresniewicz does not provide a factual basis to support the modification made to either Janssens or Young. This error is explain in the Declaration under Rule 1.132 submitted with this filing. This Declaration is from an expert in the field of plastic films, the expert being employed by the Applicant, Toray Films Europe” (Remarks, Pgs. 9 – 10).
Applicant’s affidavit asserts, “Beresniewicz recognizes that the susceptor can be either the use of the metal flake, which is the context of the metal flake embedded in the thermoplastic dielectric material and coated on the heat resistant film or the use of a polymer film metallized with aluminum or the like. Either alternative then receive the layer formed from the melt.
“Put another way, Beresniewicz takes two different types of susceptive materials and coats each with the layer formed from the melt extrudable material” (Affidavit, pg. 3).
Applicant’s affidavit asserts, “The Examiner improperly interprets Beresniewicz to teach that the metal flake use in this prior art can be used in any layer of a multilayer film structure, regardless of its functionality. This interpretation is based on the objective teachings of Beresniewicz but is made only to justify the rejection and improperly allege that the polymer film of either Janssens or Young, which is already metallized, can be also made to have the susceptor function taught by Beresniewicz by adding a metal flake thereto” (Affidavit, Pgs. 4 – 5).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, although the affidavit notes Beresniewicz teaches incorporation of metal flakes and metallized layer as two separate and distinct embodiments, Beresniewicz et al. also teach the embodiment of incorporating metal flakes in a polymer film is favorable because this embodiment results in uniform heating of the polymer film. A metallized layer on only one side of the polymer film does not result in uniform heating of the polymer film. Therefore, it would have been obvious to one of ordinary skill in the art to combine the teachings of the either of the cited primary references (Janssens or Young) containing the metallized coatings with the teachings of Beresniewicz et al. for metal flakes in the polymer layer to achieve uniform heating of the entire film.
Second, the Examiner did not assert metal flakes could be incorporated into any layer. Applicant asserts without explanation or evidence that metal flakes could not be reasonably incorporated into the polymer-based films taught by Janssen or Young.

Applicant’s affidavit asserts, “Janssens and Young teach a laminate film comprises a metallized layer and an adjacent and non-susceptive polymer film. In each of Janssens and Young, the non-susceptive polymer films are designed with properties that do not include the need for any susceptor functionality as taught by Beresniewicz. Since each of Janssesns and Young provides a specific functionality for their respective polymer film, such functionality not including a susceptor functionality, this prior art teaches away from the modification that is proposed by the Examiner, i.e. take the laminate film of Janssens and Young, which includes a polymeric film and a metallized layer, and modify the polymeric film to have a different functionality, i.e., the susceptor functionality of Beresniewicz” (Affidavit, Pgs. 5 – 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. Applicant argues the specific functionality for the respective polymer films taught by Janssens and Young teaches away from the incorporation of metal flakes. However, Applicant fails to discuss what those specific functionalities are and how it they believe said functionalities teach away from such a modification. 

Applicant’s affidavit asserts, “Further yet, the purpose of the metallized layer of Jannsens relates to improved blocking performance and optical properties. Thus, Janssens, while having a metallized coating on the base layer, is unrelated to susceptor films” (Remarks, Pg. 6).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. All films of the cited references are used for the intended purpose of use in food packaging. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552.  The examiner can normally be reached on M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 




/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781                                                                                                                                                                                                        

/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781